          Case 2:10-cr-00118-KJM Document 169 Filed 08/28/20 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    Designated Counsel for Service
     OFFICE OF THE FEDERAL DEFENDER
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Telephone: (916) 498-5700
6    Attorney for Defendant
     DAVID LEE ARNETTE
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     )   Case Nos. Cr. S. 08-166-KJM
11                                                 )             Cr. S. 10-118-KJM
                            Plaintiff,             )
12                                                 )   ORDER GRANTING CONDITIONAL
              v.                                   )   RELEASE
13                                                 )
     DAVID LEE ARNETTE,                            )
14                                                 )   Judge: Hon. Kimberly J. Mueller
                            Defendant.             )
15                                                 )
16
17            The Court has received and reviewed a Request for Conditional Release from the Warden
18   at the U.S. Medical Center for Federal Prisoners in Rochester, Minnesota.. The request indicates
19   that Mr. Arnette was examined by a Risk Assessment Review Panel at the Bureau of Prisons

20   Facility. That Review Panel has concluded that Mr. Arnette has recovered from his mental

21   disease or defect to such extent that his conditional release, under a prescribed regimen of

22   medical, psychiatric, or psychological care and treatment will no longer crease a substantial risk

23   of bodily injury to another person or serious damage to property of another. The Warden

24   proposes a course of treatment detailed in the proposed conditions of release contained in the
     Warden’s letter of July 8, 2020. The Court and counsel for both parties agree with the
25
     assessment and recommendations contained in the Warden’s letter and wish to implement the
26
     recommendation in this Order for Conditional Release.
27
     //
28

                                                       1
      Case 2:10-cr-00118-KJM Document 169 Filed 08/28/20 Page 2 of 4


1             Therefore, the Court hereby ORDERS under 18 U.S.C. § 4243(f)(2) that DAVID LEE
2    ARNETTE be CONDITIONALLY DISCHARGED AND RELEASED from the Bureau of
3    Prisons subject to the attached conditions of release. Mr. Arnette has previously gone over these

4    conditions with BOP staff and has agreed to comply with them. The Probation Office has

5    requested additional conditions that are incorporated herein. The Court ORDERS that the

6    Bureau of Prisons release Mr. Arnette on September 9, 2020, to enable him to continue treatment

7    in Sacramento without interruption.
              The Court ORDERS Mr. Arnette to comply with the prescribed regimen of medical,
8
     psychiatric, and psychological care or treatment contained in the attached conditions of release.
9
10   Dated: August 27, 2020.
11
12
13
14
15            I, David Arnette, have read the above ORDER, including the attached Conditions of
16   Release. I acknowledge receiving the written conditions of release and agree to abide by those
17   conditions of release.
18
     Dated:                                               ______________________________
19
                                                                    David Arnette
20
21
22
23
24
25
26
27
28

                                                     2
     Case 2:10-cr-00118-KJM Document 169 Filed 08/28/20 Page 3 of 4


1                                  CONDITIONS OF RELEASE
2
      1. Mr. Arnette shall reside at Our Happy Homes located at [REDACTED FOR
3
         FILING], Sacramento, CA 95820. He shall remain at said residence at the
4        direction of the U.S. Probation Officer. Any change from this residence shall be
         approved by the U.S. Probation Office in advance.
5
6
      2. Mr. Arnette shall be supervised by U.S. Probation and follow all instructions
7
         given by the supervising Probation Officer. Mr. Arnette shall allow the probation
8        officer to visit him at any time at his home or elsewhere, and he shall permit the
         probation officer to take any items prohibited by the conditions of his supervision
9        that he or she observes in plain view.
10
11
      3. Mr. Arnette shall actively participate in, and cooperate with, a regimen of mental
12       health care, drug and alcohol treatment, and psychiatric aftercare as directed by
         the U.S. Probation Officer and administered by the treating mental health
13       provider. This is to include his voluntary admission to an inpatient facility for
         stabilization should it be deemed necessary. He shall follow all the rules,
14       regulations and instructions of the treatment staff and comply with the treatment
15       regimen recommended.

16
17    4. Mr. Arnette shall continue to take such medication, including injectable units, as
         shall be prescribed for him by the medical provider.
18
19
20    5. Mr. Arnette shall waive his rights to confidentiality regarding his mental health
         treatment in order to allow sharing of information with the supervising U.S.
21       Probation Officer and other mental health treatment providers, who will assist in
         evaluating his ongoing appropriateness for community placement.
22
23
24    6. Mr. Arnette shall refrain from the use of alcohol and illegal drug usage, as well as
         the abuse of over-the-counter medications, and submit to random urinalysis
25       testing as warranted by treating mental health staff and/or the probation officer.
         This also includes participating in substance abuse treatment as deemed
26       necessary.
27
28

                                                   3
     Case 2:10-cr-00118-KJM Document 169 Filed 08/28/20 Page 4 of 4


1     7. Mr. Arnette shall not have in his possession at any time actual or imitation firearms or
         other deadly weapons and he may not write, say or communicate threats. Mr. Arnette
2        shall submit to the search of his person, property, home, and vehicle by a United States
3        probation officer, or any other authorized person under the immediate and personal
         supervision of the probation officer, based upon reasonable suspicion, without a search
4        warrant. Failure to submit to a search may be grounds for revocation. Mr. Arnette shall
         warn any other residents that the premises may be subject to searches pursuant to this
5        condition.
6
7
      8.    Mr. Arnette shall not commit any new crimes and shall report all contact with law
8          enforcement to his probation officer within 24 hours.
9
10
      9. Mr. Arnette shall not communicate or interact with someone he knows is engaged in
11       criminal activity. If Mr. Arnette knows that someone has been convicted of a felony, he
         must not knowingly communicate or interact with that person without first getting the
12       permission of the probation officer.
13
14
      10. Mr. Arnette shall not travel outside the Eastern District of California without prior
15        approval from his supervising U.S. Probation Officer.

16
17    11. If the probation officer determines that Mr. Arnette poses a risk to another person
          (including an organization), the probation officer may require Mr. Arnette to notify the
18
          person about the risk and he must comply with that instruction. The probation officer
19        may contact the person and confirm that Mr. Arnette has notified the person about the
          risk.
20
21
22
23
24
25
26
27
28

                                                   4
